Cha , * €ase 1:19-cr-00317-RDB Document1 Filed 06/26/19 Page 1 of 6
LL - 2.04

pepe ee
Poo SF ret t
1 1

pk owe

ye
ue 7

a yey :
CJR/JH:US40#2019R00282 IN THE UNITED STATES DISTRICT COURT
FOR Te BISTRECIEOF MARYLAND

Lgl
UNITED STATES OF AMERICA. =:°5 775. |
eee Criminal No. Rid - \A -O3 | }
v. y ogestieyy
Bf eerste EEN
RANDY MARTIN MACKEY * (Possession with Intent to Distribute
* Marijuana, Lysergic Acid Diethylamide,
Defendant * Ketamine, and Alprazolam, 21 U.S.C. §
* 841(a)(1); Maintaining Drug-Involved
* Premises; 21 U.S.C. § 856(a}(1);
* Possession of Firearms in Furtherance
* of Drug Trafficking Crime, 18 U.S.C. §
* 924(c); Aiding and Abetting, 18 U.S.C. §
* 2; Forfeiture, 21 U.S.C. § 853, 28 U.S.C.
* § 2461(c), and 18 U.S.C. § 924(d))
*
*
*
he kkk
INDICTMENT

The Grand Jury for the District of Maryland charges:
COUNT ONE
On or about February 7, 2019, in the District of Maryland,

RANDY MARTIN MACKEY

the defendant herein, did knowingly, intentionally, and unlawfully possess with the intent to
distribute a quantity of a mixture or substance containing a detectable amount of marijuana, a
quantity of a mixture or substance containing a detectable amount of lysergic acid diethylamide,
(“LSD”), both Schedule I controlled substances; a quantity of a mixture or substance containing
a detectable amount of ketamine, a Schedule II controlled substance, and a quantity of a mixture

or substance containing a detectable amount of alprazolam, (“Xanax”), a Schedule IV controlled
, ° Case 1:19-cr-00317-RDB Document1 Filed 06/26/19 Page 2 of 6

substance, in violation of Title 21, United States Code Section 841 (a)(1).

21 U.S.C. § 841
18 U.S.C. §2
Case 1:19-cr-00317-RDB Document 1 Filed 06/26/19 Page 3 of 6

t

COUNT TWO
The Grand Jury for the District of Maryland further charges that:
On or about February 7, 2019, in the District of Maryland,

RANDY MARTIN MACKEY,

the defendant herein, did knowingly and unlawfully use and maintain the premises at #1408
Eutaw Place Apt. 3, Baltimore, Maryland, 21217, for the purpose of manufacturing, storing,
distributing and using marijuana and lysergic acid diethylamide (“LSD”), both Schedule I
controlled substances; ketamine, a Schedule III controlled substance; and alprazolam (“Xanax”),

a Schedule IV controlled substance.

21 U.S.C. § 856(a)(1)
18 U.S.C. §2
, * Case 1:19-cr-00317-RDB Document1 Filed 06/26/19 Page 4 of 6

COUNT THREE
The Grand Jury for the District of Maryland further charges that:
On or about February 7, 2019, in the District of Maryland,

RANDY MARTIN MACKEY,

the defendant herein, did knowingly and intentionally and unlawfully possess the following
firearms, to wit: a loaded Smith & Wesson revolver 38 SPL MOD 60, serial number 58272, and
a loaded Masterpiece Arms Mini 9 9mm pistol, serial number F23467, in furtherance of a drug
trafficking crime for which he may be prosecuted in a court of the United States, as set forth in
Count One of this Indictment, which is incorporated herein by reference.

18 U.S.C. § 924(c)
18 U.S.C. §2
. Case 1:19-cr-00317-RDB Document 1 Filed 06/26/19 Page 5 of 6

FORFEITURE

The Grand Jury further finds that:
Pursuant to Title 21 U.S.C, § 853(a), upon conviction of Counts One or Two of this
Indictment, the defendant shall forfeit to the United States of America:

a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such violation, and

b. any property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, such violation;

including, but not limited to:
e approximately $19,026 in U.S. currency, seized as part of the investigation.

If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

€. | has been commingled with other property which cannot be subdivided without
difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21
U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c) up to the value of the property charged

with forfeiture above.
‘ . «Case 1:19-cr-00317-RDB Document 1 Filed 06/26/19 Page 6 of 6

As a result of the offenses set forth in Count Three of this Indictment, the Defendant,
RANDY MARTIN MACKEY, shall forfeit to the United States the firearms identified in Count
Three of the Indictment.

21 U.S.C. § 853; 28 U.S.C. § 2461(c); Rule 32.2(a), Fed. R. Crim. P.; 18 U.S.C. § 924(d).

“Retake Khan,

 

 

 

 

Robert K. Hur
United States Attorney
A TRUE BILL: |.
~ nee
SIGNATURE REDACTED. Zine 26.205

Foreperson
